                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 A.G., by and through her father, N.G.,        :      Case No. 1:18-cv-300
 individually and on behalf of all others      :
 similarly situated,                           :      Judge Timothy S. Black
                                               :
        Plaintiff,                             :
                                               :
 vs.                                           :
                                               :
 COMMUNITY INSURANCE                           :
 COMPANY D/B/A/ ANTHEM BLUE                    :
 CROSS AND BLUE SHIELD,                        :
                                               :
        Defendant.                             :

                            ORDER GRANTING DEFENDANT’S
                          PARTIAL MOTION TO DISMISS (Doc. 10)

       This civil action is before the Court upon Defendant Community Insurance

Company d/b/a/ Anthem Blue Cross Blue Shield (“Anthem” or “Defendant”)’s Partial

Motion to Dismiss Counts 1 – 3 of Plaintiff’s class action complaint (Doc. 10) and the

parties’ responsive memoranda (Docs. 21 and 22).

                     I.     FACTS AS ALLEGED BY THE PLAINTIFF

       For purposes of this motion to dismiss, the Court must: (1) view the complaint in

the light most favorable to Plaintiffs; and (2) take all well-pleaded factual allegations as

true. Tackett v. M&G Polymers, 561 F.3d 478, 488 (6th Cir. 2009).

       This is an Employee Retirement Income and Security Act (“ERISA”) action

arising from Defendant’s decision to deny health plan benefits for allegedly medically

necessary services for wilderness behavioral health treatment for mental health and

                                              1
substance abuse issues. (Doc. 1 at ¶ 1). During the relevant time period, N.G., the father

of A.G., was an insured by Defendant through his employer-sponsored health insurance.

(Id. at ¶ 7). 1

        A.G. has struggled for years with mental health issues such as depression, anxiety,

eating disorders, suicide ideations, and drug use. (Id. at ¶ 10). After counseling,

hospitalization, and other therapies were unsuccessful, A.G. was sent to Blue Ridge

Therapeutic Wilderness (“Blue Ridge”). (Id.). Blue Ridge is an outdoor/behavioral

therapy program located in Clayton, Georgia. (Id.). Blue Ridge is an intermediate care

program licensed by the state of Georgia as an “Outdoor Child Caring Program” that

treats youths with mental health and substance abuses diagnoses. (Id. at ¶ 12). Blue

Ridge uses a multidisciplinary approach to treat youths with mental health and substance

abuses diagnoses, using wilderness behavioral healthcare therapy to deliver traditional,

evidence-based treatments. (Id. at ¶ 14). On intake, Blue Ridge patients receive a

psychiatric assessment and receive tailored personal treatment including individual

therapy, group therapy, and family therapy. (Id. at ¶ 14).

        A.G. received treatment at Blue Ridge from January 5, 2017 to March 31, 2017.

(Id. at ¶ 16). N.G. personally paid $46,650 for the Blue Ridge services. (Id.). On

October 16, 2017, Anthem denied the claims submitted for A.G.’s treatment at Blue

Ridge based on a plan provision that excludes claims for “wilderness camps.” (Id. at



1
 A copy of the insurance plan issued to N.G. by Defendant is attached to the complaint. (Doc.
1-2 (the “Plan”).

                                               2
¶ 17).

         The Plan requires one level of internal appeal, and thus the October 16, 2017

denial, which came in response to an appeal, exhausted the internal appeals process. (Id.

at ¶ 18). Anthem had full discretionary authority to administer and pay benefits under the

plan. (Id. at ¶ 9).

         Under the terms of the Plan, Anthem is required to pay benefits for “Covered

Services.” (Id. at ¶ 58; Doc. 1-2 at M3, M-22). Covered Services are those “performed,

prescribed, directed or authorized by a Provider.” (Doc. 1-2 at M-112). The Plan defines

“Provider” as “[a] duly licensed person or facility….” (Id. at M-117). The Plan defines

“Facility” as:

            a facility including but not limited to, a Hospital, freestanding
            Ambulatory Surgical Facility, Chemical Dependency Treatment
            Facility, Residential Treatment Center, Skilled Nursing Facility,
            Home Health Care Agency or mental health facility, as defined in
            this Certificate. The Facility must be licensed, accredited, registered
            or approved by the Joint Commission or the Commission on
            Accreditation of Rehabilitation Facilities (CARF), as applicable, or
            meet specific rules set by [Defendant].

(Id. at M-118).

         Covered Services are subject to conditions, Exclusions, limitations, terms, and

provisions of the Plan. (Id. at M-22). The Plan states that excluded services are not

covered “even if the service, supply, or equipment would otherwise be considered

Medically Necessary.” (Id.). Medically Necessary is a service known to be effective, as

proven by scientific evidence, in materially improving health outcomes; the most

appropriate supply, setting or level of service that can safely be provided that cannot be

                                               3
omitted consistent with recognized professional standards of care; cost-effective

compared to alternative interventions, not experimental; not primarily for the

convenience of the insure; and not otherwise excluded. (Doc. 1 at ¶ 35; see Doc. 1-2 at

M-114–115).

       The pertinent portion of the “Non Covered Services/Exclusions” section of the

Plan, under which Plaintiff’s claim was denied, provides:

          We do not provide benefits for procedures, equipment, services,
          supplies or charges:

              ...

                    • Custodial Care, convalescent care or rest cures.

                    • Domiciliary care provided in a residential institution,
                      treatment center, supervised living or halfway house,
                      or school because a Member’s own home
                      arrangements are not available or are unsuitable, and
                      consisting chiefly of room and board, even if therapy
                      is included.

                    • Care provided or billed by a hotel, health resort,
                      convalescent home, rest home, nursing home or other
                      extended care facility home for the aged, infirmary,
                      school infirmary, institution providing education in
                      special environments, supervised living or halfway
                      house, or any similar facility or institution.

                    • Services or care provided or billed by a school,
                      Custodial Care center for the developmentally
                      disabled, halfway house, or outward bound programs,
                      even if psychotherapy is included.

                    • Wilderness camps.

(Doc 1-2 at M-55, M-57, ¶ 22).


                                               4
      The Plan does cover behavioral/mental health services at “Residential Treatment”

in “a licensed Residential Treatment Center that offers individualized and intensive

treatment that includes observation and assessment by a physician weekly or more often

and rehabilitation, therapy, and education. (Id. at M-24). The Plan defines a “Residential

Treatment Center” as:

          A Provider licensed and operated as required by law, which
          includes:

             1. Room, board and skilled nursing care (either an RN or
             LUN/LPN) available on-site at least eight
             hours daily with 24 hour availability;

             2. A staff with one or more Physicians available at all times.

             3. Residential treatment takes place in a structured facility-
             based setting.

             4. The resources and programming to adequately diagnose,
             care and treat a psychiatric and/or
             substance use disorder.

             5. Facilities are designated residential, subacute, or
             intermediate care and may occur in care
             systems that provide multiple levels of care.

             6. Is fully accredited by The Joint Commission (TJC), the
             Commission on Accreditation of
             Rehabiltation Facilities (CARF), the National Integrated
             Accreditation for Healthcare
             Organizations (NIAHO), or the Council on Accreditation
             (COA).

(Id. at M-119–20).

      Defendant’s motion seeks to dismiss Counts 1-3 of Plaintiff’s dismiss. Count 1,

brought on behalf of A.G. and the proposed class, seeks enforcement of the Plan because

                                             5
Plaintiff contends that the services received at Blue Ridge were not excluded under the

Plan. Count 2 seeks enforcement of the Plan for breach of the protections of the Mental

Health Parity and Addiction Act (“Parity Act”), which mandates parity between the

“treatment limitations” placed on mental health benefits and medical/surgical benefits.

(Doc. 1 at ¶¶ 40–48; 29 U.S.C. § 1185a(a)(3)(A)(ii)). Count 3 is for breach of fiduciary

duty for violation of the Parity Act. (Id. at ¶¶ 49–53). Both Counts 2 and 3 are in the

alternative to Count 1.

                             II.      STANDARD OF REVIEW

       A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) operates to test the

sufficiency of the complaint and permits dismissal of a complaint for “failure to state a

claim upon which relief can be granted.” To show grounds for relief, Fed. R. Civ. P. 8(a)

requires that the complaint contain a “short and plain statement of the claim showing that

the pleader is entitled to relief.”

       While Fed. R. Civ. P. 8 “does not require ‘detailed factual allegations,’ . . . it

demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544 (2007)). Pleadings offering mere “‘labels and conclusions’ or ‘a formulaic recitation

of the elements of a cause of action will not do.’” Id. (citing Twombly, 550 U.S. at 555).

In fact, in determining a motion to dismiss, “courts ‘are not bound to accept as true a

legal conclusion couched as a factual allegation[.]’” Twombly, 550 U.S. at 555 (citing

Papasan v. Allain, 478 U.S. 265 (1986)). Further, “[f]actual allegations must be enough


                                               6
to raise a right to relief above the speculative level[.]” Id.

       Accordingly, “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Iqbal, 556 U.S. at 678. A claim is plausible where a “plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. Plausibility “is not akin to a ‘probability requirement,’

but it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id.

“[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the

pleader is entitled to relief,’” and the case shall be dismissed. Id. (citing Fed. R. Civ. P.

8(a)(2)).

                                      III.   ANALYSIS

       A. Count 1 – Plaintiff’s Claim for Plan Benefits

       Count 1 requests that the Court award benefits to Plaintiff under the Plan. “A civil

action may be brought by a participant or beneficiary to recover benefits due to him

under the terms of his plan, to enforce his rights under the terms of the plan, or to clarify

his rights to future benefits under the plan.” 29 U.S.C. § 1132(a)(1)(B). Here, the Court

is unable to award benefits to Plaintiff because the services provided by Blue Ridge are

expressly excluded under the Plan.

       Plaintiff argues that the term “wilderness camps” is ambiguous, as it is undefined,

and does not encompass the services provided at Blue Ridge. Plaintiff argues that Blue


                                                7
Ridge is a “wilderness therapy program,” not a “wilderness camp.” See Williams v. Intl.

Paper Co., 227 F.3d 706, 711 (6th Cir. 2000) (“when the terms of an ERISA plan are

undefined, traditional principles of contract interpretation require a plan administrator to

“interpret the provisions [of the plan] according to their plain meaning in an ordinary and

popular sense.”) Plaintiff argues that “wilderness camps” could be understood to refer to

such experiential programs such as Outward Bound. Plaintiff’s response to the motion to

dismiss includes a table that shows how the services provided at Blue Ridge are different

from the services provided at “wilderness experiential programs” like Outward Bound.

(Doc. 21 at 6–7). This argument lacks merit.

       The Plan, directly above the “wilderness camp” exclusion, states that “outward

bound programs” are excluded under the Plan. (Doc 1-2 at M-57, ¶ 22). A health benefit

plan “should be read to give effect to all its provisions and to render them consistent with

each other.” Gallo v. Moen, Inc., 813 F.3d 265, 270 (6th Cir. 2016) (quoting

Mastrobuono v. Shearson Lehman Hutton, Inc., 514 U.S. 52, 63 (1995)). Because

“outward bound programs” are already expressly excluded under the Plan, “wilderness

camp” must be interpreted to encompass more than simply “outward bound programs.”

Therefore, the Court disagrees that “wilderness camp” could be understood to refer to

“outward bound programs.”

       It is undisputed that Anthem had full discretionary authority to interpret the Plan.

(Doc. 1 at ¶ 9). Where a plan administrator is given discretionary authority, judicial

review is limited to whether the denial of benefits was arbitrary and capricious.


                                              8
Firestone Tire and Rubber Co. v. Bruch, 489 U.S. 101, 115, (1989). Consequently, the

Court must defer to Anthem’s interpretation of the Plan unless its interpretation is

arbitrary and capricious. See Morgan v. SKF USA, Inc., 385 F.3d 989, 992 (6th Cir.

2004) (the court “must accept a plan administrator’s rational interpretation of a plan even

in the face of an equally rational interpretation offered by the participants.”); Valeck v.

Watson Wyatt & Co., 92 F. App’x 270, 273 (6th Cir. 2004) (under the arbitrary and

capricious standard, the court “must defer to the plan administrator’s interpretation that is

rational in light of the plan’s provisions.”).

       As described in the complaint, Blue Ridge Therapeutic Wilderness provides

treatment in the wilderness. (Doc. 1 at ¶¶ 2, 13, 14, 17). On its website, Blue Ridge even

refers to the setting as a camp. (Doc. 10-2; Doc. 10-3). 2 The Court simply cannot find

that Anthem’s interpretation that Blue Ridge is a wilderness camp, and therefore

excluded under the Plan, is arbitrary and capricious. Therefore, Count 1 fails as a matter

of law and is dismissed.

       B. Count 2 and 3 – Parity Act

       Count 2 and 3 of the complaint are brought under the Parity Act. 29 U.S.C.

§ 1185a.



2
  The complaint refers to the Blue Ridge website. (Doc. 1 at ¶ 17). Because it is referred to in
the Complaint and is central to Plaintiff’s claim that the Plan’s “wilderness camp” exclusion does
not apply here, the Court may properly consider the Blue Ridge website exhibits that Anthem
attaches to the motion to dismiss. Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430
(6th Cir.2008) (noting that a court can consider “exhibits attached to defendant’s motion to
dismiss so long as they are referred to in the complaint and are central to the claims contained
therein”)

                                                 9
       The Parity Act was “designed to end discrimination in the provision of coverage

for mental health and substance use disorders as compared to medical and surgical

conditions in employer-sponsored group health plans and health insurance coverage

offered in connection with group health plans.” Am. Psychiatric Ass'n v. Anthem Health

Plans, 50 F.Supp.3d 157, 160 (D. Conn. 2014) (quoting Coal. for Parity, Inc. v. Sebelius,

709 F.Supp.2d 10, 13 (D.D.C. 2010)). Under the Parity Act, when a group health plan

provides coverage for both medical benefits and mental health and substance abuse

benefits, the plan must ensure that:

              [T]he treatment limitations applicable to such mental health
              or substance abuse disorder benefits are no more restrictive
              than the predominant treatment limitations applied to
              substantially all medical and surgical benefits covered by the
              plan (or coverage) and there are no separate treatment
              limitations that are applicable only with respect to mental
              health or substance use disorder benefits.

29 U.S.C. § 1185a(3)(A)(ii).

       Under the Parity Act, “treatment limitations” include both “quantitative” and

“nonquantitative” limitations. 29 C.F.R. § 2590.712. The Parity Act implementing

regulations do not provide a comprehensive definition of “nonquantitative” limitations,

but includes illustrative examples, including: “[r]estrictions based on geographic location,

facility type, provider specialty, and other criteria that limit the scope or duration of

benefits for services provided under the plan or coverage.” Id. at § 2590.712(c)(4)(C).

The regulations establish six “classifications of benefits” for determining Parity Act

compliance: (1) inpatient, in-network; (2) in-patient, out-of-network; (3) outpatient, in-


                                              10
network, (4) outpatient, out-of-network; (5) emergency care; and (6) prescription

drugs. Id. at 2590.712(c)(2)(i)–(ii)(A). Group health plans are prohibited from imposing:

              [A] nonquantitative treatment limitation with respect to
              mental health or substance use disorder benefits in any
              classification unless, under the terms of the plan (or health
              insurance coverage) as written and in operation, any
              processes, strategies, evidentiary standards, or other factors
              used in applying the nonquantitative treatment limitation to
              mental health or substance use disorder benefits in the
              classification are comparable to, and are applied no more
              stringently than, the processes, strategies, evidentiary
              standards, or other factors used in applying the limitation with
              respect to medical/surgical benefits in the classification.

Id. at 2590.712(c)(4)

       To state a Parity Act violation, a plaintiff must allege:

              (1) the insurance plan is of the type covered by the Parity Act;
              (2) the insurance plan provides both medical benefits and
              mental-health benefits; (3) the plan has a treatment limitation
              – either quantitative or nonquantitative – for one of those
              benefits that is more restrictive for mental-health treatment
              than it is for medical treatment; and (4) the mental-health
              treatment is in the same classification as the medical
              treatment to which it is being compared.

See id. at 2590.712(c)(2)(i); see also Bushnell v. UnitedHealth Group Inc., 2018 WL

1578167, at *5 (S.D.N.Y. Mar. 27, 2018); A.H. by and through G.H. v. Microsoft

Corporation Welfare Plan, 2018 WL 2684387, at * 6 (W.D. Wash. June 5, 2018).

       Here, Plaintiff contends that the Plan’s exclusion of “wilderness camps” violates

the Parity Act because Defendant “explicitly covers medical and surgical services

rendered at intermediate facilities such as at rehabilitation hospitals and skilled nursing

facilities.” (Doc. 1 at ¶ 48). Defendant argues that Plaintiff’s claims under the Parity Act

                                              11
must be dismissed because Plaintiff “(i) fails to identify any ‘treatment limitation’ that

does not apply equally to mental health and a medical/surgical analogue, and (ii) cannot

plausibly allege any facts showing that wilderness programs constitute intermediate care

under the Parity Act.” (Doc. 10 at 11–12).

       This year, several district courts have examined whether a blanket exclusion of

wilderness camps/wilderness therapy programs violates the Parity Act. The Court is

cognizant that the majority of district courts have denied motions to dismiss such claims

brought under the Parity Act.

       In A.H. by & through G.H. v. Microsoft Corp. Welfare Plan, 2018 WL 2684387

(W.D. Wash. June 5, 2018), the first court to examine the issue this year, the Western

District of Washington dismissed the plaintiff’s claim that a categorical wilderness

therapy exclusion violated the Parity Act. The A.H. court found that that dismissal was

appropriate because plaintiff was unable to demonstrate “the wilderness program

exclusion is only applied to mental health treatment.” Id. at *7.

       However, in Vorpahl v. Harvard Pilgrim Health Ins. Co., 2018 WL 3518511 (D.

Mass. July 20, 2018), the District of Massachusetts denied a motion to dismiss Parity Act

claims because the plaintiff had sufficiently alleged “that a mental-health treatment is

categorically excluded while a corresponding medical treatment is not.” Id. at *3. The

Vorpahl court noted that there is a growing consensus “that a plan that covered skilled

nursing facilities but not residential treatment programs violated the Parity Act….” Id.




                                             12
       In A.Z. by & through E.Z. Regence Blueshield, 333 F.Supp.3d 1069 (W.D. Wash.

2018), the Western District of Washington found that a plaintiff sufficiently stated a

claim under the Parity Act by alleging that an insurer “categorically denied, in practice,

coverage for medically necessary services at outdoor/wilderness behavioral healthcare

programs.” Id. at 1082. The A.Z. court agreed with the Vorpahl court that such

exclusions qualify “as a discriminatory limitation.” Id.

       Most recently, in Gallagher v. Empire HealthChoice Assurance, Inc., 2018 WL

4333988 (S.D.N.Y. Sept. 11, 2018), the Southern District of New York agreed with the

Vorpahl and A.Z. courts that a plaintiff survives a motion to dismiss in a claim for

violation of the Parity Act by alleging that analogous medical/surgical treatment was

offered in residential settings, like skilled nursing facilities, but not at a wilderness

therapy camp. Id. at *8. Importantly, the Gallagher court held that, at the motion to

dismiss stage, the relevant analysis

              is not whether benefits for wilderness therapy are available
              for medical/surgical patients, but rather whether the Plan has
              chosen to provide benefits for skilled nursing facilities and
              rehabilitation centers for medical/surgical patients, but chosen
              to deny benefits to those with mental health conditions who
              seek coverage for a residential treatment center offering
              wilderness therapy.

Id.

       In Vorpahl, A.Z., and Gallagher, the healthcare plans at issue did not cover mental

health services at residential treatment centers, but did cover services for medical/surgical

services at comparable skilled nursing facilities/rehabilitation hospitals. Here, Plaintiff’s


                                               13
claims under the Parity Act ultimately fail because the Plan does provide for coverage of

mental health services at residential treatment centers.

       Plaintiff alleges that the Plan violates the Parity Act because it includes services at

intermediate facilities such as rehabilitation hospitals and skilled nursing facilities, but

not “wilderness camps.” (Doc. 1 at ¶ 48). But the Plan does explicitly cover services at

residential treatment centers – for both medical and mental health services – it simply

does not cover any services performed at wilderness camps. (Doc. 1-2 at M-24, M-61,

M-118–20). A residential treatment center is an intermediate facility analogue to a

rehabilitation hospital and skilled nursing facility. Therefore, applying the standard

outlined in Gallagher, because the Plan both provides benefits for services performed at

residential treatment centers for medical/surgical patients and for mental health

conditions, the Plan does not contain a discriminatory limitation.

       Because the Plan equally covers mental health services and medical/surgical

services at residential treatment centers, the Court cannot find that the Plan’s blanket

exclusion of services at “wilderness camps” is a treatment limitation in violation of the

Parity Act. Accordingly, Plaintiff fails to state a viable claim under the Parity Act and

dismissal of Counts 1 and 2 of the complaint is appropriate.

                                   IV.    CONCLUSION

       For the foregoing reasons, Defendant’s Partial Motion to Dismiss Counts 1–3

(Doc. 10) is GRANTED.




                                              14
        IT IS SO ORDERED.

Date:        1/28/19
                                 Timothy S. Black
                                 United States District Judge




                            15
